       Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 1 of 7
                                                                                                     6/1/20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Paul Denver,

                         Plaintiff,
                                                                 19-cv-1312 (AJN) (KHP)
                 –v–
                                                                   OPINION & ORDER
  Nancy A. Berryhill, Commissioner of Social
  Security,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff Paul Denver has commenced this action under the Social Security Act,

challenging the final decision of the Commissioner of Social Security denying his claim for

social security disability insurance benefits. On December 6, 2019, the parties filed their joint

stipulation in lieu of motions for judgment on the pleadings. Dkt. No. 22.

       On January 27, 2020, the Honorable Katharine H. Parker, United States Magistrate

Judge, issued a report and recommendation (“R & R”) recommending that the Court grant the

Commissioner’s motion and deny Plaintiff’s motion. Dkt. No. 24. Plaintiff timely objected to

the R & R, raising many of the same arguments he raised in his original motion. Dkt. No. 25.

       This order assumes familiarity with the facts of this case, which are laid out in detail in

the R & R. Unless otherwise noted, they are incorporated by reference herein. Having reviewed

de novo the Administrative Record, the R & R, and the briefing on Plaintiff’s Objections, the




                                                 1
          Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 2 of 7



Court adopts in part and rejects in part the R & R, 1 and remands the case for further

administrative proceedings.

           I.       Standard of Review

           A district court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

properly objects to the magistrate judge’s proposed findings and recommendations, a district

court must “make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id.

           In order to merit de novo review, a party’s objections must be specific rather than

conclusory or general. See Watson v. Geithner, No. 11-cv-9527 (AJN) (HBP), 2013 WL

5441748, at *2 (S.D.N.Y. Sept. 27, 2013) (“[A] district judge may review for clear error any

portions of a magistrate’s recommendations to which only ‘conclusory or general’ objections are

made.” (citing Dixon v. McGinnis, No. 06-cv-39 (RJS), 2012 WL 6621728, at *3 (S.D.N.Y. Dec.

19, 2012))). The objections must, furthermore, have been raised before the magistrate judge, for

“a party waives any arguments not presented to the magistrate judge.” Id. (citing Tarafa v.

Artus, No. 10-cv-3870 (AJN) (HBP), 2013 WL 3789089, at *2 (S.D.N.Y. July 18, 2013)). While

courts in this District sometimes state that objections that “simply reiterate[ the] original

arguments” merit only clear error review, see, e.g., Argenti v. Saul, No. 18-cv-9345 (AT)

(BCM), 2020 WL 1503171, at *2 (S.D.N.Y. Mar. 30, 2020), this rule lacks support in either 28

U.S.C. § 636(b)(1)(C) or Rule 72(b)(2) of the Federal Rules of Civil Procedure, and is,

moreover, at odds with the rule regarding waiver, see Watson, 2013 WL 5441748, at *2.




1
    The Court has found no clear error in the portions of the R & R to which no objections have properly been made.

                                                           2
        Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 3 of 7



        In this case, Plaintiff timely makes several objections to the R & R. For the reasons that

follow, the Court concludes that remand to the ALJ is warranted due to his failure to properly

apply the treating physician rule.

        II.      Discussion

                 A. Legal Standard

        When reviewing a decision of the Commissioner, a court may “enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision . . . , with

or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The reviewing court “is

limited to determining whether the [Commissioner’s] conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)). “When

there are gaps in the administrative record or the ALJ has applied an improper legal standard,”

remand to the Commissioner for further development of the evidence may be appropriate. Pratts

v. Chater, 94 F.3d 34, 39 (2d Cir. 1996).

                 B. The ALJ Failed to Properly Apply the Treating Physician Rule2

        Plaintiff objects that, contrary to the conclusion reached in the R & R, the ALJ’s failure

to properly apply the treating physician rule was not harmless error. See Dkt. No. 25 at 6–10.

The Court agrees.

        Under the treating physician rule, “[t]he opinion of a treating physician on the nature or

severity of a claimant’s impairments is binding if it is supported by medical evidence and not

contradicted by substantial evidence in the record.” Selian, 708 F.3d at 418 (citing Burgess v.



2
  As Judge Parker explained, the treating physician rule has been eliminated but remains applicable to claims
filed before March 27, 2017. See R & R at 31 n.20.

                                                         3
       Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 4 of 7



Astrue, 537 F.3d 117, 128 (2d Cir. 2008); Green-Younger v. Barnhart, 335 F.3d 99, 106–07 (2d

Cir. 2003); 20 C.F.R. § 404.1527(c)(2)). The rule imposes upon the ALJ “a higher duty of

explanation when determining the weight that must be given to a treating source’s opinion,” and

“[f]ailure to properly apply [the rule], or consider the required factors, constitutes legal error.”

Rolon v. Commissioner of Social Sec., 994 F. Supp. 2d 496, 506 (S.D.N.Y. 2014). In order to

disregard or override the opinion of a treating physician, “the ALJ must explicitly consider, inter

alia: (1) the frequency, length, nature, and extent of the treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Rolon, 994 F. Supp. 2d at 507 (quoting

Selian, 708 F.3d at 418).

       If the ALJ fails to apply these so-called Burgess factors, and thereby procedurally errs,

the Court must then determine whether “‘a searching review of the record . . . assure[s it] . . . that

the substance of the . . . [treating physician] rule was not traversed’—i.e., whether the record

otherwise provides ‘good reasons’ for assigning ‘little weight’” to the treating physician’s

opinion. Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quoting Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004)). If the ALJ has procedurally erred but the record otherwise provides

good reasons for its assigning of weight to the treating physician’s opinion, any error is harmless

and the Court will affirm; if, however, the record does not, the Court will “remand for the ALJ to

‘comprehensively set forth [its] reasons.’” Id. (quoting Halloran, 362 F.3d at 33).

       Here, the ALJ failed to properly apply the Burgess factors when he chose to “give[] very

little weight” to the assessments of Drs. Huish, Hearns, and Vlattas. See R. 108. Most

significantly, the ALJ failed to expressly consider that all three doctors had been treating

Plaintiff for approximately two and a half years, see R & R at 4, 6, 7, and that each is a board-


                                                   4
       Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 5 of 7



certified specialist in his field. Indeed, Dr. Huish is a board-certified physical medicine and

rehabilitation specialist; Dr. Hearns is a board-certified occupational medicine specialist; and Dr.

Vlattas is a board-certified pain management and physical medicine and rehabilitation specialist.

R & R at 34. Both these factors are among those that the ALJ must give express consideration to

in order to justify overriding the opinion of a treating physician. See Selian, 708 F.3d at 418

(citing Burgess, 537 F.3d at 129) (enumerating these as factors “that the ALJ must explicitly

consider” to justify overriding the opinion of the treating physician). And both weigh against

overriding the opinions of Drs. Huish, Hearns, and Vlattas in this case. See 20 C.F.R.

§ 404.1527(c)(2)(i) (“Generally, the longer a treating source has treated you and the more times

you have been seen by a treating source, the more weight we will give to the source’s medical

opinion.”); id. § 404.1527(c)(5) (“We generally give more weight to the opinion of a specialist

about medical issues related to his or her area of specialty than to the medical opinion of a source

who is not a specialist.”). Furthermore, by considering—and rejecting—these opinions together,

the ALJ failed to give any weight to the fact that these opinions are consistent with other medical

evidence in the record because they are consistent with one another. See R. 108. This failure to

“consider the required factors[] constitutes legal error.” Rolon, 994 F. Supp. 2d at 506.

       The Court thus considers whether the record otherwise provides good reasons for

assigning very little weight to the opinions of Drs. Huish, Hearns, and Vlattas and concludes,

after conducting a searching review, that it does not. First the opinion of Dr. Jenouri, a one-time

consultative physician, does not provide a good reason for diminishing the opinions of three

separate treating physicians, all of which are consistent with one another. Indeed, the Second

Circuit “frequently ‘caution[s] that ALJs should not rely heavily on the findings of consultative

physicians after a single examination.’” Estrella, 925 F.3d at 98 (quoting Selian, 708 F.3d at


                                                 5
       Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 6 of 7



419). Second, the statement in the FDNY Medical Board Report—upon which the ALJ heavily

relies—that Plaintiff “may engage in suitable and gainful occupation” likewise does not

constitute a good reason to give very little weight to the opinions of Drs. Huish, Hearns, and

Vlattas. See R. 412. That statement appears to be boilerplate language appended to the end of a

report that assessed Plaintiff’s disability due only to reactive airway dysfunction and no other

medical conditions. See R. 411–412.

       Third, the fact that Drs. Huish, Hearns, and Vlattas were paid “significant fees” for their

reports is likewise not a good reason to diminish their opinions. As the Second Circuit has

observed, this line of reasoning proves too much: “under the [ALJ’s] standard, virtually every

opinion provided would be suspect to the extent it was requested by an interested party . . . ,

because it is always arguably in the ‘self-interest’ of the doctor to help the party who requested

that he give an opinion.” Diaz v. Shalala, 59 F.3d 307, 314 n.9 (2d Cir. 1995). The ALJ appears

to simply ignore the fact that this critique applies equally to Dr. Jenouri, the consultative

physician whose opinion was requested by the Commissioner. And finally, “a number of

treatment notes [mis]cited by the ALJ reflect a more serious impairment than the ALJ

acknowledged.” Estrella, 925 F.3d at 96. Indeed, the ALJ misinterpreted and mischaracterized

three separate clinical findings relied upon by Dr. Hearns as at odds with his opinion, see R. 108,

when those findings—which indicated a pinched nerve in the neck, see R & R at 5 n.6

(describing the Spurling test)—in fact supported Dr. Hearns’ opinion, see R. 438, 442, 452.

       In light of the ALJ’s failure to “explicitly consider” all four Burgess factors before

assigning “very little weight” to the opinions of three separate treating physicians, and the lack of

other “good reasons” to support that decision, the Court concludes that the ALJ “traversed the

substance of the treating physician rule.” Estrella, 925 F.3d at 98. Having so concluded, the


                                                  6
        Case 1:19-cv-01312-AJN-KHP Document 29 Filed 06/01/20 Page 7 of 7



Court does not reach Plaintiff’s other objections to the R & R. 3 These objections do not concern

the legal standards applied by the ALJ or the scope of the evidence considered, but rather they

concern the ALJ’s evaluation of the evidence in the record—which will necessarily be altered on

remand by correct application of the treating physician rule. On remand, the ALJ should apply

all four Burgess factors in determining the appropriate weight to accord to the opinions of Drs.

Huish, Hearns, and Vlattas.

        III.     Conclusion

        For the foregoing reasons, the R & R is ADOPTED in part and REJECTED in part, and

the matter is REMANDED to the Commissioner for further administrative proceedings

consistent with this Opinion and Order. The Clerk of Court is directed to enter judgment.

        This resolves Dkt. No. 22.

        SO ORDERED.




Dated: June 1, 2020
       New York, New York


                                                            __________________________________
                                                                    ALISON J. NATHAN
                                                                  United States District Judge




3
 The Court agrees with the Commissioner that Plaintiff waived objections regarding the development of the record
and sick days by not raising these arguments before Judge Parker. See Dkt. No. 28 at 17–21.

                                                        7
